Citation Nr: 1605981	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee (a left knee disability).  

2.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The June 2007 rating decision denied service connection for a left knee disability.  The December 2011 rating denied entitlement to a compensable disability rating for bilateral hearing loss.  

In August 2013, the Board remanded this appeal to the RO for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the August 2013 Board Remand is included in the Duties to Notify and Assist section below.

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced an injury to his left knee in service.  

2.  The Veteran has a current left knee disability manifested by degenerative joint disease.  

3.  The Veteran's current left knee disability did not have its onset during active service.  Symptoms of the current left knee disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation.  The Veteran's current left knee disability is not etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in February 2007, prior to the initial adjudication of the claim in June 2007.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The February 2007 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, VA examination reports from March 2007 and November 2014, and the Veteran's statements.   

In the August 2013 Remand, the Board, in pertinent part, directed the AOJ to request records from the Social Security Administration (SSA).  In June 2014, the AOJ requested records from the SSA.  In a June 2014 correspondence, personnel from the SSA National Records Center indicated that SSA records for the Veteran do not exist as they had been destroyed.  The SSA personnel also indicated that any further attempts to obtain such records would be futile.  

The Veteran was afforded VA medical examinations in March 2007 and November 2014 in connection with his claim of entitlement to service connection for a left knee disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As indicated in the August 2013 Remand, the Board found the March 2007 VA examination report inadequate because it did not contain an opinion regarding the etiology of the Veteran's left knee disability.  As such, the Board requested a new VA examination, which was performed in November 2014.  The Board finds that the November 2014 VA examination is adequate with regard to the claim of service connection for a left knee disability.  The opinions expressed within the November 2014 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, degenerative joint disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for a Left Knee Disability - Analysis

The Veteran contends that service connection is warranted for a left knee disability.  Specifically, the Veteran contends that he suffered an injury to his left knee while playing football during service and that he has continued to experience pain and functional limitations since service separation.  See e.g., March 2009 VA Form 9.  

The Board first finds that the Veteran has a current left knee disability.  Upon VA examination in November 2014, the Veteran reported symptoms of left knee pain and decreased tolerance to prolonged weight bearing.  The VA examiner noted that the Veteran underwent a medial meniscectomy in 1977 and arthroscopic knee surgery in 1993.  Following examination, the VA examiner provided a diagnosis of left knee degenerative joint disease.  

The Board next finds that the Veteran experienced an in-service injury to his left knee.  An April 1969 service treatment record indicates that the Veteran reported injuring his left knee while playing football.  The service clinician noted that the lateral aspect of the Veteran's left knee was swollen, but that the joint appears stable.  The service clinician provided a likely diagnosis of a sprained knee.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the evidence demonstrates that the Veteran's current left knee disability was not incurred in, or otherwise related to, active service.  Additionally, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic knee symptoms in service or continuous knee symptoms since service separation.

The April 1969 service treatment record documenting a left knee sprain is the only mention of left knee symptomatology contained in the service medical records.  The July 1970 service separation examination report indicates a normal lower extremity orthopedic examination.  

A March 2001 VA psychiatric treatment record reflects that the Veteran reported injuring his left knee during a "running exercise" in the military.  

An August 2001 VA diagnostic imaging report documents the presence of minimal arthritic changes in the left knee.  An October 2002 VA diagnostic imaging report documents the presence of advanced osteoarthritis in the left knee.  

A July 2004 VA orthopedic consultation report reflects that the Veteran reported left knee pain "of long duration."  

Upon VA examination in March 2007, the Veteran reported that he initially injured his left knee while playing touch football in service.  The VA examiner noted the Veteran's 1977 and 1993 left knee surgeries.  The VA examiner also noted the October 2002 VA diagnostic imaging report documenting the presence of osteoarthritis and degenerative joint disease.  However, as discussed above, the VA examiner did not provide an opinion regarding the likely etiology of the Veteran's current left knee disability. 

Upon VA examination in November 2014, the Veteran reported initially injuring his left knee while playing football in service.  The VA examiner noted the Veteran's 1977 and 1993 left knee surgeries, and the 2001 documentation of degenerative joint disease.  Following examination, the VA examiner opined that the Veteran's current left knee disability is less likely than not caused by or a result of service.  As rationale, the VA examiner noted the April 1969 documentation of a knee sprain and the July 1970 normal service separation examination.  The VA examiner further explained that a "sprain is [] acute and transitory and resolves without residuals. . . . This would not be related to his current left knee condition."  The VA examiner further noted that there is no medical evidence that the Veteran manifested arthritis within one year of service separation.  The Board finds the opinions provided by the VA examiner to be competent and probative evidence.  The VA examiner reviewed the claims file, interviewed the Veteran, performed an orthopedic examination, and provided medical opinions supported by well-reasoned rationale.  

Given the above, the Board finds that the weight of the evidence demonstrates that the Veteran's current left knee disability was not incurred in, or otherwise related to, active service.  The weight of the evidence demonstrates that the Veteran sprained his left knee in April 1969, but developed no residuals as documented in the July 1970 service separation examination report.  The Veteran underwent a left knee meniscectomy in 1977, seven years following discharge from service.  While an intervening cause was not identified, the VA examiner found the Veteran's current left knee disability unlikely related to a single knee sprain in service.  Additionally, the first indication of degenerative joint disease of the left knee is found in August 2001 VA diagnostic radiographic imaging study.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The November 2014 VA examiner provided competent and probative evidence against the Veteran's claim.  There are no conflicting competent medical opinions of record.  

The Board finds that the Veteran is competent to report symptoms of knee pain that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of his current left knee disability due to the medical complexity of the matter involved.  See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Degenerative joint disease requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between the current left knee disability and the Veteran's service, the Board finds that the Veteran's left knee disability is not directly related to service.  See 38 U.S.C.A. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

For these reasons, the Board finds that the weight of the competent evidence demonstrates the Veteran's left knee disability was not incurred in service and is not otherwise related to service.  The Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for a left knee disability is denied.  


REMAND

In the August 2013 Remand, the Board directed the AOJ to issue a Statement of the Case regarding the issue of entitlement to a compensable disability rating for bilateral hearing loss.  See Manlincon v. West, 12 Vet. App. 238 (1999).   Following the May 2014 Statement of the Case, the Veteran, in June 2014, perfected the appeal.  At that time, the Veteran requested a Board videoconference hearing.  To date, the Veteran has not been scheduled for the requested hearing.  

The Veteran previously requested a Travel Board hearing before a Veterans Law Judge regarding the claim of service connection for a left knee disability, which was subsequently considered withdrawn as the Veteran did not appear for the scheduled Travel Board hearing.  See August 2013 Remand.  However, the Veteran's subsequent June 2014 request for a videoconference hearing was provided in connection with the claim of entitlement to a compensable disability rating for bilateral hearing loss.  Therefore, the Board considers the June 2014 request for a Board hearing the first request for a hearing for the increased rating claim.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(a), (c) (2015).  Therefore, the Veteran should be scheduled for a Board videoconference hearing in accordance with his expressed request.  Under applicable regulation, a hearing on appeal will be granted if an appellant expressed a desire to appear in person.  38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing to be held at the RO.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


